Citation Nr: 1612218	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  05-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative arthritis of the lumbar spine with intervertebral disc syndrome (IVDS) and bilateral lower extremity radiculopathy on an extra-schedular basis.
 
2.  Entitlement to a total disability rating based on individual unemployability
 (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In an April 2010 decision, the Board denied entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine with IVDS on a schedular basis and granted separate 10 percent schedular ratings for radiculopathy of the left and the right lower extremities.  In addition, the Board remanded the issues of entitlement to an increased initial disability rating for degenerative arthritis of the lumbar spine with IVDS and bilateral lower extremity radiculopathy on an extra schedular basis under 38 C F R § 3 321(b)(1) and entitlement to a TDIU for additional development.  In a following February 2015 remand, the Board remanded the above issues again for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded these issues in February 2015 for additional development.  As specifically stated in remand directive # 4, the RO was to readjudicate the above issues after development was conducted, and issue a supplemental statement of the case to the Veteran and afford him the opportunity to respond.  The Board notes that the RO did not substantially comply with this remand directive, as no supplemental statement of the case was issued.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the RO should issue a supplemental statement of the case with regard to the issues of entitlement to an increased evaluation for a low back disability on an extraschedular basis and entitlement to TDIU.  

It is noted that while on remand, the claim was referred to the Director of Compensation and Pension for extraschedular consideration.  The Director approved a 40 percent extraschedular rating for the Veteran's back.  In an August 2014 rating decision, the 40 percent rating was granted, and it was noted that this was a full grant of the benefit sought on appeal.  However, higher ratings may still be assigned for a back disability and thus, it is not a full grant, and an supplemental statement of the case (SSOC) should have been issued.

Accordingly, the case is REMANDED for the following action:

Then readjudicate the issues on appeal of entitlement to
an increased rating for a low back disability and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




